DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejections of Claims 1-4 have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr et al (US20050045637 – hereafter referred to as Rohr) and further in view of Perry (US 4051976 – hereafter referred to as Perry).  The Examiner’s Annotated Diagram of Rohr follows:

    PNG
    media_image1.png
    863
    1299
    media_image1.png
    Greyscale


Examiner’s Annotated Diagram A
In regards to Claim 1, Rohr teaches: A tab (Rohr – 22, tab) for opening a can lid (Can end, 18), the tab (22) comprising: a pulling-up part (Vicinity of Part 30 – decorative image, also labeled 36 – Second end portion, and described in Paragraph 0007) provided on one end side in a longitudinal direction of the tab (See Examiner’s annotated Diagram A, Figure 3A, top of figure); a pressing-down part (Part 34 – second end portion) provided on another end side in the longitudinal direction (See Annotated Diagram 3A – 34 in relation to 36), a fixed part (32, rivet) provided between the pulling-up part (36) and the pressing-down part (34) and formed by being demarcated by a U-shaped slot (Annotated Diagram A - Both figures display what can be interpreted as a “u-shaped” slot) and fixed to a can lid body (Paragraph 0007 – tab is secured to the center panel with a rivet);  (NOT EXPLICITLY TAUGHT) {
Rohr does not disclose: a curl part formed continuously except at a connecting piece cutting trace on the pressing down part.
However, Perry, in a similar disclosure on a range of can opening tabs, discloses the concepts that Rohr does not explicitly describe, but are common within the industry.  The Examiner’s Annotated Diagram B for Perry follows:

    PNG
    media_image2.png
    865
    1336
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
 Perry teaches a similar tab opening structure for canned drinks that has: a curl part formed continuously at a peripheral edge (Perry, Annotated Diagram B, See 107 and curled edge in 107A) excluding a connected-piece-cutting trace (109 and 109a in profile) provided at the pressing-down part (109 – pressing down part) (Note the entire tab is connected in the figure 18, 19 and 28).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the tab pressing down part of Rohr (Rohr, 34 – first end portion), providing the edge curl structure except at the pressing down part (Perry – 107 with edge curl versus 109 flat surface) motivated by the benefit of providing easy and safe opening about the container mouth (Column 1, Lines 34-45).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 2, Rohr continues to teach: wherein a display part (Rohr, 30 – decorative image) drawn by laser marking (Paragraphs 0026-0028 describe laser etching) (Note that, because of usage of the alternative conjunction “OR”, the following limitation is not required to be present in the prior art){ 
In regards to Claim 3, Rohr continues to teach: The tab for opening the can lid according to claim 1, wherein the abutted surface is shaped to be flat (Paragraph 0022 describes a tab surface that extends between the first and second sides of the tab which assumes no features.  A further embodiment described in 0029 includes either embossing or debossing the tab for further image control – one of ordinary skill in the art would understand that a combination emboss/deboss resulting in a flat surface is within the range of capabilities the capabilities claimed) .
In regards to Claim 4, Rohr continues to teach: A can lid (18 – end) comprising: the tab (22 – tab) for opening the can lid according to claim 1 (Paragraph 0021); and a can lid body (18 – end) to which the fixed part (21 – rivet) is fixed and which has an opening piece (34) demarcated by a score (20 – score) which is ruptured by pressing down the pressing-down part (Opening described in Paragraph 0021 which meets this limitation).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeMars et al. (US 4951835) discloses Figures 1-4 with flat opening tab formed on a beveled edge opening pull up tab as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571)272-7344.  The examiner can normally be reached from Monday-Friday 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                                                                                                                                                                                                                               
/JAMES N SMALLEY/Examiner, Art Unit 3733